Order modified by limiting the inspection and examination provided for therein to the books of accounts and all vouchers, cheeks and cheek books of the defendant corporation, and as so modified affirmed, with ten dollars costs and disbursements to appellants. In our opinion the provisions of the order appealed from are too broad, and the inspection and examination should be confined to the books and papers above referred to. Lazansky, P. J., Young, Tompkins and Davis, JJ., concur; Hagarty, J., not voting.